Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 8/19/2019, claims 1-14 are amended and claims 15-20 are newly added. No claims are cancelled.
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/EP2018/055823, filed on 3/8/2018.  The instant application claims foreign priority to GB 1703850.6 filed on 3/10/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 8/16/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 8/16/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokue et al. (JPH 10279425 A, 1998, PTO-892).
Tokue et al. discloses a skin lotion composition comprising acetylated hyaluronic acid (Ac-HA), with a degree of acetylation of 3.8 or 4, (¶0041, ¶0055) having a molecular weight in the range of 10-1000 kDa, (¶0008) wherein said Ac-HA is prepared by contacting hyaluronic acid with acetic acid/acetic anhydride under strong acidic conditions, to effect the acetylation reaction, after which the Ac-HA is obtained. (¶0009)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the instantly claimed molecular weight of Ac-HA overlaps or lies within the range of Tokue. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With respect to claim 5 and the limitation that 2D-NMR is used to determine the degree of acetylation, this limitation is not afforded patentable weight because the method used to determine a quantifiable structural property of a compound or 
With respect to claim 10 and the limitations recited regarding the CIE metrics of L* and b*, it is well established in the art that these metrics are a means to quantify the color of a given substance. Since, the Ac-HA of Tokue only differs from the instant claims with respect to the specific molecular weight instantly claimed, it is the position of the Office that the color of the Ac-HA obtained by Tokue would be substantially identical to the Ac-HA instantly claimed. One of ordinary skill in the art recognizes that difference in color between polymeric substances with similar structures occurs due to the presence of impurities and is not related to differences in molecular weight of polymers.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-3, 5-7, 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2006/0166930, PTO-892).
Ueno et al. discloses a ophthalmic composition comprising acetylated hyaluronic acid (Ac-HA), with a degree of acetylation of 2.0 to 4.0, having a molecular weight in the range of 10-1000 kDa, wherein said Ac-HA is prepared by contacting hyaluronic acid with acetic acid/acetic anhydride under strong acidic conditions, to effect the acetylation reaction, then addition of sodium lactate and acetone to precipitate out the sodium salt of Ac-HA. (Abstract, ¶0014-0016, 0033)
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With respect to the instant claims, it is noted that the combined prior art does not teach that the composition can be used as a skin care composition.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claim 5 and the limitation that 2D-NMR is used to determine the degree of acetylation, this limitation is not afforded patentable weight because the 
With respect to claim 10 and the limitations recited regarding the CIE metrics of L* and b*, it is well established in the art that these metrics are a means to quantify the color of a given substance. Since, the Ac-HA of Ueno only differs from the instant claims with respect to the specific molecular weight instantly claimed, it is the position of the Office that the color of the Ac-HA obtained by Ueno would be substantially identical to the Ac-HA instantly claimed. One of ordinary skill in the art recognizes that difference in color between polymeric substances with similar structures occurs due to the presence of impurities and is not related to differences in molecular weight of polymers.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokue et al. (JPH 10279425 A, 1998, PTO-892), in view of Carlino et al. (US 6,489,467; 2002, PTO-892).
The disclosure of Tokue et al. is referenced as discussed above. Tokue does not teach treating the obtained acetylated hyaluronic acid with base to isolate a sodium salt of acetylated hyaluronic acid by lyophilization.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Ac-HA of Tokue et al could be isolated in its' sodium salt form, as per the disclosure of the analogous art of Carlino. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokue et al. (JPH 10279425 A, 1998, PTO-892), in view of Cavallo et al. (WO 2009/024350, PTO-892), further in view of Yu et al. (US 2009/0068255, PTO-892).
The disclosure of Tokue et al. is referenced as discussed above. Tokue does not teach a method of inhibiting the degradation of the skin extracellular matrix, specifically by inhibiting metalloproteinases, such as MMP-1 and/or MMP-3. 

Yu et al. discloses that the application of matrix metalloproteinase (MMP) inhibitors to the skin inhibits the degradation of proteins found in the skin including collagen, elastin, and other basement membrane and extracellular matrix protein. MMP inhibitors may be used in both cosmetic compositions and pharmaceutical compositions for application to skin. MMP inhibitors are formulated with a cosmetically suitable vehicle or pharmaceutically acceptable excipient for application to the skin as creams, lotions, ointments, solutions, face masks, etc. As cosmetics, the inventive MMP inhibitor compositions are applied to the skin to prevent or reduce the appearance of wrinkles, pigmentation changes, loss of elasticity, or other effects associated with aging or sun damage. (Abstract) Yu et al. also teaches that the metalloproteinases advantageously inhibited include MMP-1.(¶0009)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that skin care composition comprising acetylated hyaluronic acid of Tokue could be modified by adding an MMP inhibitor, to be employed in a method of treating skin to reduce the appearance of wrinkles, via the mechanism of inhibiting the degradation of the sin’s matrix components, such as collagen, thereby arriving at the instant invention, based on the disclosure of Cavallo and Yu. One would be motivated to modify the method of Tokue in this manner because it would result in a 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokue et al. (JPH 10279425 A, 1998, PTO-892), in view of Pagliuca et al. (US 2015/0152459, PTO-892).
The disclosure of Tokue et al. is referenced as discussed above. Tokue does not teach the polydispersity of the Ac-HA. 
Pagliuca et al. discloses a process for producing hyaluronic acid with a polydispersity of 1.4, wherein the advantages of the process are absolute safety, high purity profiles, and low thermolability; rapid dissolution and simple filterability to prepare solutions; and the reproducibility of the molecular weight, which is associated with low polydispersity. (Abstract, ¶0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HA starting material of Tokue could have been obtained using the process of Pagliuca, such that the starting HA has a polydispersity of 1.4, thereby arriving at the instant invention. One would be motivated to modify Tokue in this way due to the numerous advantages cited by Pagliuca for preparing a HA product with these properties.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623